COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00304-CR


MICHAEL A. SMITH                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 0788049R

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Michael A. Smith appeals from the trial court’s order denying his

motion for judgment nunc pro tunc. In August 2014, we informed Appellant by

letter of our concern that we do not have jurisdiction over his appeal because the

order denying his motion does not appear to be an appealable order, and we

stated that his appeal could be dismissed unless he or any party filed a response


      1
       See Tex. R. App. P. 47.4.
showing grounds for continuing the appeal. While Appellant sent us another

motion for judgment nunc pro tunc apparently intended for the trial court, he did

not file anything responsive to our letter.

      Because an order denying a motion for judgment nunc pro tunc is not

appealable, 2 we dismiss this appeal for want of jurisdiction. 3


                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 2, 2014




      2
        See Ex parte Ybarra, 149 S.W.3d 147, 148–49 (Tex. Crim. App. 2004)
(providing that appropriate remedy for denial of motion for judgment nunc pro
tunc is to file petition for writ of mandamus in court of appeals); Everett v. State,
82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. dism’d) (mem. op.).
      3
       See Tex. R. App. P. 43.2(f).


                                          2